EXHIBIT 99.1 [CBRL GROUP, INC. LOGO] POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 C B R L G R O U P , I N C . Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director, Corporate Communications (615) 443-9266 CBRL GROUP PRESENTS AT WACHOVIA CONSUMER GROWTH CONFERENCE LEBANON, Tenn. – October 7, 2008 – CBRL Group, Inc. (the “Company”) (Nasdaq: CBRL) will be participating in the Wachovia Consumer Growth Conference to be held in New York City at the New York Palace Hotel.The Company’s presentation will begin at 1:30 p.m. Eastern Time on Tuesday, October14, 2008.Chairman, President and Chief Executive Officer Michael A. Woodhouse will be speaking atthe conference. The live broadcast of the presentation at the Wachovia Conference will be available on-line in the Events area of the Company’s website at investor.cbrlgroup.com.An on-line replay of the webcast will be available for two weeks afterward. Headquartered in Lebanon, Tennessee, CBRL Group, Inc. presently operates 579 Cracker Barrel
